DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending.
Claim Interpretation
The claim elements do not invoke 35 U.S.C. § 112(f).
References
US6125080			Sonnenschein et al.	2000-09-26
US20110096632		Pearce et al.		2011-04-28
US20050219950		Rowe			2005-10-06
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 1-8, 11-13, 15-18, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over US6125080 in combination with US20110096632. 

With regards to claims 2, 3, and 13, the US6125080 reference discloses the utilization of a memory for storing a plurality of preset messages, each message being assigned a common message identification code (see Abstract). 
With regards to claims 4, 5, 16, and 17, the US20110096632 reference discloses converting to a binary signal (see ¶ 0029). 
With regards to claims 6, 11, and 15, the US20110096632 reference discloses the utilization of PSK (see ¶0015). 

With regards to claim 8, the US20110096632 reference discloses the utilization of correlators (17). 
With regards to claim 20, the US20110096632 reference discloses the utilization of hull (see ¶0006).
Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods as shown above is likely to be obvious when it does no more than yield predictable results.
Claims 9, 10, 14, and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over US6125080 in combination with US20110096632 as applied to claims 1-8, 11-13, 15-18, and 20 above, and further in combination with US20050219950.  
With regards to claims 10 and 14 and the US20050219950 reference teaches that it was well known in the art to utilize preset or other messages (see ¶ 0015).  It would have been obvious to modify the previous combination of references to send preset or other messages as motivated by the US20050219950 reference to enable the system to keep divers more informed (see ¶0015).
With regards to claims 9 and 19, the US20050219950 reference discloses determining a speed of sound in the subsurface acoustic medium (see ¶0050) and performing range (see ¶0049) and bearing measurements (see ¶0050).  It would have been obvious to modify the previous combination of references to determining a speed of sound, range, and bearing as motivated by the US20050219950 reference to enable the system to help divers locate other stricken divers or avoid hazards (see ¶0003).
Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods as shown above is likely to be obvious when it does no more than yield predictable results.
Examiner Note
Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dan Pihulic whose telephone number is 571-272-6977.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Isam Alsomiri, can be reached on 571-272-6970.
/Daniel Pihulic/
Dan.Pihulic@uspto.gov
Primary Examiner, Art Unit 3645